Citation Nr: 0117982	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Service connection for limitation of motion of the neck.

2.  Entitlement to an increased evaluation for residuals of 
electric shock including muscle spasms, currently evaluated 
as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





REMAND

The veteran had active service from July 1939 to September 
1945.

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issue on appeal and notes that the veteran filed 
a timely notice of disagreement with the March 2001 notice a 
rating determination.  In his notice of disagreement, the 
veteran makes a general statement that he disagrees with the 
rating action and then specifically mentions the claim for 
increase.  Given the relationship of these two claims, the 
Board finds his statement is ambiguous as to whether he is 
disagreeing with both the denial of service connection for 
limitation of motion of the neck and the denial of an 
increased compensable rating for residuals of an electric 
shock, including muscle spasms of the shoulder.  

The statement of the case appears to be incomplete on two 
counts.  First, it did not address the claim for service 
connection, nor did the RO request clarification of whether 
the veteran was disagreeing with the denial of the claim for 
service connection for limitation of motion of the neck.  
Second, a statement of the case must be complete enough to 
allow the appellant to present written or oral arguments 
before the Board.  At a minimum the statement of the case 
should contain a summary of the evidence relating to the 
issue or issues in disagreement, a summary of the applicable 
laws and regulations with appropriate citations and an 
explanation of how they affect the determination, and the 
agency of original jurisdiction's determination of the issue 
in disagreement and the underlying reasons for the 
determination.  See 38 C.F.R. § 19.29 (2000).  A review of 
the record indicates that the statement of the case fails to 
state the determination and the reasons for the 
determination.  The Board is unable to determine from the 
record whether the statement of the case is incomplete as 
written or whether the file merely contains an incomplete 
copy, and if so, whether the claimant received a complete 
copy.  In light of both defects, the Board has no option but 
to remand the claim to the regional office for issuance of a 
complete statement of the case.

The Board further notes that the veteran was afforded a VA 
examination in conjunction with this claim in October 2000.  
It appears that the examiner concluded, based upon statements 
of medical history, that the reported electrical shock in 
service caused an impingement syndrome.  This syndrome was 
addressed and corrected surgically in 1995 and was not 
present at the time of the examination.  The physician added 
that the "definitive diagnosis" was most likely 
degenerative joint disease of the right acromioclavicular 
joint with minimal loss of range of motion of the right 
shoulder.   

The Board finds this opinion is unclear as to whether the 
claimant now has any residual disability related to service.  
The physician appears to indicate that there is no existing 
disability related to an impingement syndrome he found 
related to the injury in service.   The physician does not 
state one way or the other as to whether the current 
"definitive diagnosis" is related to service or a 
disability of service origins.  The Board finds that 
clarification of this opinion is required.
  
Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should take appropriate action 
to return the October 2000 examination 
report to the physician who conducted the 
examination and request that the 
physician clarify whether the veteran now 
has any disability that is causally 
related to service or to an injury of 
service origins.  

The physician should indicate whether 
there is any disabling manifestation of 
the impingement syndrome or its residuals 
now present, including specifically 
whether the degenerative joint disease of 
the right acromioclavicular joint is 
related to service or any disability of 
service origins.  

If the physician can not answer these 
questions without further examination or 
testing, this should be arranged.  

If the same physician is not available, 
the reason why the physician is not 
available should be recorded.  The record 
should then be referred to another 
appropriately qualified physician to 
provide the requested responses.  If that 
physician can not respond without a 
further examination of the claimant or 
additional testing, that examination or 
testing should be arranged.  

3.  The RO should request clarification 
of whether the veteran was also 
disagreeing with the denial of service 
connection for limitation of motion of 
the neck.

4.  In light of the above actions, the RO 
should then issue a complete statement of 
the case to the veteran addressing the 
issues for which a notice of disagreement 
has been submitted.  38 C.F.R. § 19.29 
(2000). 

Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




